Citation Nr: 0947727	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-01 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to January 
1996.

These matters come before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

In July 2007, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  A copy of the 
transcript of that hearing is of record.  Thereafter, these 
matters were remanded to the Appeals Management Center 
(AMC)/RO for additional development in October 2007.  

The issue of entitlement to nonservice-connected pension 
benefits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the AMC, in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran has established service connection for post 
traumatic stress disorder (PTSD) (at 30 percent disabling) 
and bilateral stress fractures/shin splints of the ankles (at 
0 percent disabling), with a combined disability rating of 30 
percent.

2.  The Veteran's service-connected disabilities alone do not 
prevent him from securing or following substantially gainful 
employment.




CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.26 (2009).  Consideration may be 
given to his level of education, special training, and 
previous work experience in making this determination, but 
not to his age or the impairment caused by any nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2009); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2009). 

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
Disabilities resulting from common etiology or a single 
accident; (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) Multiple injuries incurred in 
action; or (5) Multiple disabilities incurred as a prisoner 
of war.  Id.

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extraschedular 
consideration.  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b) (2009).

While the regulations do not provide a definition of 
"substantially gainful employment," the VA Adjudication 
Procedure Manual defines the term as that "at which non-
disabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community 
where the veteran resides."  VA Adjudication Procedure 
Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 
2005) (previously cited at M21-1, Part IV, paragraph 7.09).

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court 
defined "substantially gainful employment" as an occupation 
that provides an annual income that exceeds the poverty 
threshold for one person, irrespective of the number of hours 
or days that a veteran actually works and without regard to a 
veteran's earned annual income.  In Hatlestad v. Derwinski, 5 
Vet. App. 524, 529 (1993), the Court held that the central 
inquiry in determining whether a veteran is entitled to TDIU 
is whether his service-connected disabilities alone are of 
sufficient severity to produce unemployability.

The determination as to whether a total disability is 
appropriate should not be based solely upon demonstrated 
difficulty in obtaining employment in one particular field, 
which could also potentially be due to external bases such as 
economic factors, but rather to all reasonably available 
sources of employment under the circumstances.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991).

In the present case, the Veteran is service-connected for 
PTSD (rated as 30 percent disabling) and bilateral stress 
fractures/shin splints of the ankles (rated as 0 percent 
disabling), with a combined disability rating is 30 percent.

At 30 percent, the Veteran's combined disability rating does 
not meet the schedular criteria for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a) (2009).  For those veterans 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a), total disability ratings for compensation 
may nevertheless be assigned when it is found that the 
service-connected disabilities are sufficient to produce 
unemployability.  Those cases should be referred for extra-
schedular consideration.  38 C.F.R. § 4.16(b) (2009).

In the present case, VA and private treatment records dated 
up to July 2008 detailed that the Veteran has worked in a 
variety of jobs since separation from service, including 
construction, electrical work, retail sales, work at a 
warehouse and car dealership, landscaping, and stocking 
shelves.  He indicated that he completed a high school 
education as well as two years of vocational training as an 
electrician.

Further, it has not been stated by any medical authority that 
the Veteran's service-connected disabilities preclude 
employment.  In fact, in a July 2006 VA neuropsychological 
testing consultation report, a VA clinical neuropsychologist 
specifically stated that there was no reason that he should 
be unable to work.   

The examiner further noted that the Veteran exhibited symptom 
exaggeration for the purposes of obtaining compensation and 
disability so he would not have to work.  While the Veteran 
may have intermittent depression symptoms, as well as some 
irritability and a tendency to avoid social interactions, the 
neuropsychologist noted that those symptoms did not appear to 
be sufficient to constitute unemployability.  

In addition, in a September 2009 VA PTSD examination report, 
the Veteran's usual occupation was listed as night shelf 
stocker at Wal-Mart grocery store.  It was noted that he was 
currently unemployed for less than one year duration due to 
hernia and slow healing from surgery.  The examiner indicated 
that there was no total occupational impairment due to PTSD 
symptoms but reduced reliability and productivity with 
disturbed sleep, social isolation, emotional numbing, and 
irritable/anxious/sad mood.  It was further noted that the 
Veteran did not contend that his unemployment was due to his 
mental disorder.  

	The Board finds that the examinations were adequate for 
evaluation purposes.  Specifically, the examiners reviewed 
the claims file, interviewed the Veteran, and conducted a 
physical examinations.  There is no indication that the 
examiners were not fully aware of the Veteran's past medical 
history or that they misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiners' opinions to be 
of great probative value.

Thus, the Board finds that the medical evidence does not show 
that the Veteran's service-connected PTSD and bilateral ankle 
disabilities are sufficient to produce unemployability.  

In reaching this decision, the Board has also considered that 
Veteran's assertions in written statements of record as well 
as during his July 2007 hearing testimony that his service-
connected disabilities have rendered him incapable of being 
employed.  He also reported that he was terminated by a past 
employer when attempting to request sick leave for treatment 
of his mental disorder.  It was further noted that he was 
told by another potential employer that his PTSD made him too 
much of a liability to hire.  

In this regard, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report that the 
symptoms of his service-connected disabilities render him 
unemployable because this requires only personal knowledge as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  However, the level of impairment from a medical 
standpoint is not the type of information on which a lay 
person can provide competent evidence. 

The Board acknowledges his belief that the symptoms 
associated with his service-connected PTSD and bilateral 
ankle disabilities are of such severity as to warrant a TDIU; 
however, the competent evidence of record does not show that 
he is unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disabilities.  
As such, the Board finds these records to be more probative 
than the Veteran's subjective assertions of an inability to 
maintain gainful employment as a result of his service-
connected disabilities. 

Based on the foregoing discussion, the Board finds that the 
percentage criteria set forth at 38 C.F.R. § 4.16(a) have not 
been met, and weight of the evidence does not demonstrate 
that the Veteran is unemployable due to his service-connected 
disabilities.  In recognition of the severity of these 
disabilities, the Veteran is currently rated as a combined 30 
percent disabled.  

Additionally, competent evidence does not indicate that the 
Veteran's service-connected disabilities alone present such 
an exceptional or unusual disability picture (with such 
related factors as marked interference with employment or 
frequent periods of hospitalization) as to render impractical 
the application of the regular schedular standards and to 
warrant referral of this case for extraschedular 
consideration.  38 C.F.R. §§ 3.321, 4.16(b) (2009); see also 
Thun v. Peake, 22 Vet. App. 111 (2008).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  The appeal 
is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
August 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter along with an additional 
letter dated in October 2007 from the AMC informed him of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for a TDIU as 
this is the premise of the claim.  It is therefore inherent 
that the he had actual knowledge of the rating element of the 
claim.  In addition, he was provided with notice of the type 
of evidence necessary to establish an effective date for the 
matter on appeal by correspondence dated in October 2007.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records, VA 
outpatient treatment records, and private treatment records 
from multiple providers.  VA examination reports dated in 
March 1996, November 2004, and September 2009 were also 
associated with the file.  Further, the Veteran submitted 
private treatment records and written statements detailing 
his contentions.  He was also provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge in July 2007.

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a TDIU is denied.




REMAND

After following the instructions for additional development 
in the October 2007 Remand, the AMC indicated that it does 
not process nonservice-connected pension claims in the 
November 2009 supplemental statement of the case (SSOC).  It 
was further noted that the Veteran's remanded pension claim 
was deferred to the RO for development and readjudication.  

Consequently, the RO should issue an SSOC which addresses all 
relevant actions taken on this claim, to include a summary of 
the evidence and applicable law and regulations considered 
since the issuance of the statement of the case (SOC) in 
February 2005.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. 
§§ 19.37, 20.1304 (2009).

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  After receiving the proper 
authorizations, request all treatment 
records from Dr. Rushford and Dr. Anderson 
identified by the Veteran during his July 
2007 hearing, for the period from January 
1996 to the present.

2.  Obtain VA clinical records from the VA 
Medical Center in Nashville, Tennessee, 
for the period from July 2008 to the 
present.  

3.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained 
since the issuance of the SOC in February 
2005.  

If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


